DENIED; and Opinion Filed December 16, 2014




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-01534-CV

                              IN RE STEVEN PRYOR, Relator

                 Original Proceeding from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-11307-L

                            MEMORANDUM OPINION
                       Before Justices Lang-Miers, Myers, and Stoddart
                                 Opinion by Justice Stoddart
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to enforce its September 16, 2014 Order Granting in Part Plaintiff’s Motion to Enforce the

Court’s January 16, 2013 Order Compelling the Parties to Proceed with Share Valuation and

Buyout of Steve Pryor’s Shares. The facts and issues are well-known to the parties, so we do not

recount them here. Ordinarily, to obtain mandamus relief, a relator must show both that the trial

court has clearly abused its discretion and that relator has no adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based on the

record before us, we conclude the relator has failed to establish a right to relief. We deny the

petition for writ of mandamus.


                                                  /Craig Stoddart/
                                                  CRAIG STODDART
141534F.P05                                       JUSTICE